SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (“Agreement”) is made by and between
Landauer, Inc. (“Landauer”), and William E. Saxelby (“Mr. Saxelby” or
“Consultant”).

WHEREAS, Landauer has employed Mr. Saxelby as its President and Chief Executive
Officer pursuant to an Employment Agreement that was effective September 28,
2005 (“Employment Agreement”);

WHEREAS, Mr. Saxelby is stepping down as President and Chief Executive Officer
of Landauer effective at the close of business on September 15, 2014;

WHEREAS, during his employment with Landauer, Mr. Saxelby acquired extensive
knowledge and experience in Landauer’s business;

WHEREAS, Landauer desires to continue to obtain the benefit of Mr. Saxelby’s
knowledge and experience as a consultant in connection with its business; and

WHEREAS, Landauer and Mr. Saxelby desire to memorialize in this Agreement  the
terms of his separation from employment with Landauer and his subsequent
retention as a consultant to Landauer.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which each
party expressly acknowledges, Landauer and Mr. Saxelby agree as follows:

1. Separation from Employment.  Mr. Saxelby’s employment with Landauer will end
effective September 15, 2014 (“Separation Date”).  Landauer will continue to pay
Mr. Saxelby his regular salary and provide him with his current employment
benefits through the Separation Date. 

2. Employment Benefits.  All of Mr. Saxelby’s employment benefits with Landauer
will end as of the Separation Date in accordance with the respective plan terms,
unless Mr. Saxelby timely elects to continue his current health insurance
coverage with Landauer through COBRA at his cost.  Landauer will pay Mr. Saxelby
any accrued, but unused vacation due him on its next regular payday after the
Separation Date (as of August 22, 2014, the value of such vacation was $68,428,
but such amount will be adjusted for additional vacation accrued or used, as
applicable, through the Separation Date).

3. Severance Payment.  On or before October 31, 2014, Landauer will make a
severance payment to Mr. Saxelby in the amount of $1,618,050, less customary
deductions.  Landauer will make such payment to Mr. Saxelby in the same manner
by which it pays him his regular paychecks.

4. 2014 Incentive Bonus.  On or before October 31, 2014, Landauer will pay Mr.
Saxelby $284,337, less customary deductions, as the pro-rated Incentive Bonus
for 2014. 



1

 

--------------------------------------------------------------------------------

 

Landauer will make such payment to Mr. Saxelby in the same manner by which it
pays him his regular paychecks.

5. Nonqualified Deferred Compensation.  Mr. Saxelby will be entitled to the
value of his account under the Landauer, Inc. Non-Qualified Excess Plan (the
“Excess Plan”).  As of August 22, 2014, Mr. Saxelby’s account balance under the
Excess Plan was $1,888,594.  Mr. Saxelby will receive payments under the Excess
Plan in accordance with the terms thereof, taking into account Appendix A (which
reflects the terms of the May 1, 2009 amendment to the Employment
Agreement).  In accordance with the provisions of Appendix A of the Excess Plan,
the portion of Mr. Saxelby’s account (taking into the performance of the
investment benchmarks selected by Mr. Saxelby with respect to his account)
attributable to the $1,323,684 credited to his account on September 28, 2010
will be paid to Mr. Saxelby in the form of a life annuity commencing on the
first day of the month following Mr. Saxelby’s 65th birthday.  The remaining
portion of Mr. Saxelby’s account under the Excess Plan will be paid to him in a
lump sum on the six (6) month anniversary of his “separation from service,” as
such term is defined in Treasury Regulation Section 1.409A-1(h).

6. Qualified Retirement Plans.  Mr. Saxelby will be entitled to his benefits
under the terms of the Landauer, Inc. Retirement Plan and the Landauer, Inc.
Retirement Savings Plan, each in accordance with the terms thereof.

7. Incentive Stock Options.  All of the Stock Options that Landauer previously
has granted to Mr. Saxelby that he has not yet exercised will expire if not
exercised by December 15, 2014 in accordance with the provisions of the
Landauer, Inc. Incentive Compensation Plan (“LTIP”). 

8. Restricted Share Awards.   As of the Separation Date, 10,951 shares of the
Landauer common stock that Landauer previously has granted to Mr. Saxelby under
LTIP Restricted Share Award Agreements (“Restricted Share Agreements”) will
vest.  The remaining 15,426 shares of Landauer common stock previously awarded
to Mr. Saxelby under the Restricted Share Agreements and currently outstanding
will never vest and are forfeited as of the Separation Date. 

9. Performance Share Awards.   As of the Separation Date, 14,411 shares of the
Landauer common stock that Landauer previously has granted Mr. Saxelby under
LTIP Performance Based Restricted Stock Award Agreements (“Performance
Agreements”) will vest and Mr. Saxelby will receive a cash payment equivalent to
the dividends accumulated between the grant date and the Separation Date on the
shares that vest on the Separation Date.  The remaining 9,331 shares of Landauer
common stock previously awarded to Mr. Saxelby under the Performance Agreements
will never vest and are forfeited as of the Separation Date. 

10. Total Payments and Benefits.  Paragraphs 1-9 above constitute the entirety
of the compensation, benefits, and stock awards that Landauer shall be required
to pay to Mr. Saxelby as a result of his employment with Landauer and his
separation therefrom.  Mr. Saxelby hereby expressly waives any right to any
payment, benefit, or award not described in Paragraphs 1-9 above including, but
not limited to, any current or past salary, bonus, stock award, or other
compensation or benefit, based upon his status as an employee or former employee
of Landauer.



2

 

--------------------------------------------------------------------------------

 

11. General Release.  Mr. Saxelby, and any individual or entity claiming through
him, agree to release and discharge Landauer and its affiliates and each of
those entities’ past, present, and future owners, trustees, fiduciaries,
shareholders, members, partners, directors, officers, administrators, agents,
employees, attorneys, and the predecessors, successors, and assigns of each of
them (collectively, the “Released Parties”) from any and all claims, whether
known or unknown, which Mr. Saxelby has, has ever had, or may ever have against
any of the Released Parties arising from or related to any act, omission, or
thing occurring at any time prior to his signing this Agreement including, but
not limited to, any and all claims that in any way result from, or relate to,
Mr. Saxelby’s employment or cessation of employment from Landauer.  These
released claims further include, but are not limited to, any and all claims that
Mr. Saxelby could assert or could have asserted in any federal, state, or local
court, commission, department, or agency under any common law theory, or under
any fair employment, employment, contract, tort, federal, state, or local law,
regulation, ordinance, or executive order including under the following laws as
amended from time to time:  Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Illinois Human Rights Act, and the
Cook County Human Rights Ordinance.  Mr. Saxelby represents and warrants that he
has not filed or initiated any legal proceeding against any of the Released
Parties and that no such legal proceeding has been filed or initiated on his
behalf.  Notwithstanding the above, this General Release does not apply to any
claim that cannot be waived under applicable law.

12. Representation and Warranty.  Mr. Saxelby represents and warrants that he
has not violated, and is in full compliance with, his obligations under
Paragraphs 6 – 8 of the Employment Agreement.

13. Consultant Retention.  Effective September 16, 2014, Landauer will retain
Mr. Saxelby as a consultant and Consultant accepts such retention upon the terms
and conditions set forth in this Agreement.

14. Consulting Term.  The term of Consultant’s retention shall continue until
September 30, 2015, unless terminated earlier by either party pursuant to the
provisions of Paragraph 19 below (the “Term”).

15. Consultant Services.  During the Term at the request of the individual then
serving as Landauer’s President and Chief Executive Officer or his or her
designee (“CEO”), Consultant will provide Landauer with the services as listed
on the statement of work attached hereto as Exhibit A (the “Consulting
Services”).  Consultant shall devote reasonable time and his best efforts,
skill, and attention to the diligent performance of the Consulting Services.  In
rendering the Consulting Services, Consultant shall be free to arrange his own
time, pursuits, and consulting schedule and to determine the specific manner in
which the Consulting Services will be performed, but he will use his best
efforts to accommodate the scheduling requirements and the work of
Landauer.  During the Term, Consultant shall provide Landauer’s CEO with regular
written updates on his work progress under this Agreement no less frequently
than monthly.   

16. Independent Contractor.  Consultant shall perform the Consulting Services as
an independent contractor without the power to bind, represent, or speak for
Landauer for any



3

 

--------------------------------------------------------------------------------

 

purpose whatsoever.  Consultant acknowledges his separate responsibility for all
federal and state withholding income taxes, Federal Insurance Contribution Act
taxes, and workers’ compensation and unemployment compensation taxes, if
applicable, and agrees to indemnify and hold Landauer harmless from any claim
against it or liability relating to such taxes.

17. Consulting Compensation.  On or before the Separation Date, Landauer will
grant Mr. Saxelby additional shares of Landauer common stock with a value of
approximately $400,000 pursuant to the terms and vesting conditions of
the  Performance-Based Restricted Stock Award Agreement attached hereto as
Exhibit B.

18. Consulting Expenses.  Upon the submission of appropriate documentation,
Landauer will reimburse Consultant for his reasonable business expenses incurred
in performing the Consulting Services during the Term, provided that such
expenses are pre-approved by the CEO.  

19. Termination.  Notwithstanding any other provision of this Agreement, either
Landauer or Consultant may terminate Consultant’s retention by Landauer for any
reason upon thirty days advance written notice to the other party.  In the event
of a termination of Consultant’s retention, Landauer shall have no obligation to
pay him any future consulting fee or expense reimbursement, other than
reimbursement for any pre-approved business expenses incurred by him, up to and
including the date of termination. Any such amount due to Consultant shall be
paid within 60 days of the date of termination.  Immediately upon termination of
his retention, Consultant shall return to Landauer all of its and its
affiliates’ property in Consultant’s possession or under Consultant’s control
including, but not limited to, all Landauer’s documents and keys, electronic
devices, cell phones, computers, all confidential and proprietary information
(whether in hard copy or in electronic form), and all copies thereof.

20. Confidentiality and Intellectual Property Covenants.  During the Term and
thereafter, Consultant agrees to abide by the terms in the Confidentiality
Paragraph 7 of the Employment Agreement as if such paragraph were set forth
herein verbatim except that the word “Executive” is replaced by the word
“Consultant.”  Consultant similarly agrees to abide by the terms in the
Intellectual Property Paragraph 8 in the Employment Agreement as if such
paragraph were set forth herein verbatim except that the word “Executive” is
replaced by the word “Consultant” and the word “employment” is replaced by the
word “retention.”

21. Protective Covenants.  During the Term and for two years thereafter,
Consultant shall not, directly or indirectly, other than on Landauer’s behalf:

(A)  Induce or assist in the inducement of any individual away from his or her
employ with Landauer or its affiliates or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve Landauer’s or its
affiliates’ interests with undivided loyalty;

(B)  Induce or assist in the inducement of any individual or entity that
provides services or products to Landauer or its affiliates to reduce any such
services or products provided to, or to terminate their relationship with,
Landauer or its affiliates;





4

 

--------------------------------------------------------------------------------

 

(C)  Solicit or accept business from any of Landauer’s or its affiliates’
customers or prospective customers that pertains to any product or service that
Landauer or its affiliates provided to any customer within two years prior to
the expiration of the Term or that could substitute for such product or
service.  Landauer’s and its affiliates’ customers include any entity to which
Landauer or its affiliates have provided products or performed services during
the 24 months immediately preceding the expiration of the Term.  Landauer’s or
its affiliates’ prospective customers include any entity from which Landauer or
its affiliates have directly solicited business during the 12 months immediately
preceding the expiration of the Term; or

(D)  Engage in any business activity in the United States, whether as an owner,
partner, principal, employee, consultant or otherwise, that involves the
provision of dosimetry or radiation detection products or services, medical
physics services, or high quality medical accessories used in radiology,
radiation therapy, and image guided surgery.  Notwithstanding the above, nothing
in this subparagraph 21(D) prevents Consultant from passively owning less than
two percent of the outstanding stock of  any publically traded corporation that
engages in such businesses. 

For the avoidance of doubt, subparagraphs 21(A) – (D) above each are severable.

22. Non-Disparagement.    At no time shall Consultant disparage Landauer, its
affiliates, or their respective directors, officers, members, employees,
products or services.

23. Injunctive Relief.  Consultant acknowledges and agrees that the covenants
contained in Paragraphs 20 - 22 above are reasonable in scope and duration, do
not unduly restrict Consultant’s ability to engage in his livelihood, and are
necessary to protect Landauer’s legitimate business interests.  Without limiting
the rights of Landauer to pursue any other legal and/or equitable remedies
available to it for any breach by Consultant of the covenants contained in
Paragraphs 20 - 22 above, Consultant acknowledges that a breach of those
covenants would cause a loss to Landauer for which it could not reasonably or
adequately be compensated by damages in an action at law, that remedies other
than injunctive relief could not fully compensate Landauer for a breach of those
covenants and that, accordingly, Landauer shall be entitled to injunctive relief
to prevent any breach or continuing breaches of Consultant’s covenants as set
forth in Paragraphs 20 - 22 above, without the necessity of posting a bond.  It
is the intention of the parties that if, in any action before any court
empowered to enforce such covenants, any term, restriction, covenant, or promise
is found to be unenforceable, then such term, restriction, covenant, or promise
shall be deemed modified to the extent necessary to make it enforceable by such
court.

24. Assignment.  Consultant acknowledges that the services to be rendered by him
hereunder are unique and personal.  Accordingly, Consultant may not assign any
of his rights or delegate any of his duties or obligations under this
Agreement. 

25. Mandatory Mediation and Waiver of Jury Trial.  Other than disputes involving
the covenants and obligations set forth in Paragraphs 20 - 22 above which may be
directly filed in a court of law, Consultant and Landauer agree that all other
disputes and claims of any nature that Consultant may have against Landauer will
be submitted exclusively first to



5

 

--------------------------------------------------------------------------------

 

mandatory mediation in Chicago, Illinois, or at another mutually agreed-upon
location, under the rules of Judicial Arbitration and Mediation Services
(“JAMS”), or under such other rules or under the auspices of such other
organization as the parties may mutually agree.  All information regarding the
dispute or claim or mediation proceedings, including any mediation settlement,
shall not be disclosed by Consultant, Landauer, or any mediator to any third
party without the written consent of Landauer’s CEO and Consultant.  In the
event that mediation does not resolve any dispute that Consultant has with
Landauer and Consultant proceeds to file a complaint in court, CONSULTANT HEREBY
WAIVES ANY RIGHT TO A JURY TRIAL OF THAT DISPUTE. 

26. Notices.  All notices and other communications required or permitted under
this Agreement shall be deemed to have been duly given and made if in writing
and if served personally on the party for whom intended or by being mailed,
postage prepaid, certified or registered mail with return receipt requested, or
sent by a reputable overnight delivery service such as Federal Express or DHL
that tracks its deliveries, to the address shown below for each such party or
such other address as may be designated in writing hereafter by such party:

 

 

(a)  If to Consultant:

The most residence address for Consultant

 

in Landauer’s records.

 

 

(b)  If to Landauer:

Mr. Michael T. Leatherman

 

President and Chief Executive Officer

 

Landauer, Inc

 

2 Science Road

 

Glenwood, Illinois 60425

 

27. Waiver.  Landauer’s future waiver of any breach by Consultant of any
provision of this Agreement or failure to enforce any such provision with
respect to him shall not operate or be construed as a waiver of any subsequent
breach by Consultant of any such provision or of any other provision, or of
Landauer’s right to enforce any such provision or any other provision with
respect to Consultant.  No act or omission of Landauer shall constitute a waiver
of any of its rights hereunder except for a written waiver signed by Landauer’s
CEO. 

28. Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable as written, the parties
consent to and request that the court modify such provision to the extent
necessary to make it valid and legally enforceable.  If such modification is not
permitted or not possible, or if the proposed modification would not retain the
intent of the parties, the parties agree that the provision shall be severed
from the Agreement, and that the validity and enforceability of the remaining
provisions of the Agreement shall not in any way be affected or impaired
thereby.

29. Post-Retention Effectiveness.    Consultant expressly acknowledges that
Paragraphs 20 - 30 of this Agreement remain in effect after the expiration of
the Term.

30. Amendment.  This Agreement may be modified only by a writing signed by both
Consultant and Landauer’s CEO.



6

 

--------------------------------------------------------------------------------

 

31. Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the parties hereto with regard to the matters described herein,
and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties.

32. Review and Revocation Right.  Mr. Saxelby acknowledges that he has had
sufficient time to review the terms and effect of this Agreement, he understands
the terms and effect of this Agreement, he may have at least twenty-one days to
consider whether to execute this Agreement, he has been advised to consult with
an attorney prior to executing this Agreement, and he knowingly and voluntarily
executes this Agreement intending to be bound by its terms.  Mr. Saxelby
understands that he may revoke this Agreement within seven days of the date of
his execution of this Agreement upon written notice to Landauer’s CEO.  If Mr.
Saxelby does not revoke this Agreement within that seven day period, this
Agreement will become effective on the eighth day following his execution of
this Agreement and Mr. Saxelby shall have no further right to revoke this
Agreement.

33. Counterparts.  This Agreement may be executed in counterparts, each of which
taken together shall constitute one and the same instrument.  Facsimile or
electronic transmission of an executed counterpart of this Agreement shall be
deemed to constitute due and sufficient delivery of such counterpart, and such
signatures shall be deemed original signatures for purposes of enforcement and
construction of this Agreement.

 

 

 

 

 

WILLIAM E. SAXELBY

 

LANDAUER, INC.

 

 

 

 

/s/ William Saxelby

 

By:

/s/ Bill Dempsey

 

 

 

Bill Dempsey

 

 

 

Chair of the Compensation Committee

 

 

 

of the Board of Directors

 

 

 

 

Dated:  September 12, 2014

 

 

Dated: September 12, 2014

 

 

 

 





7

 

--------------------------------------------------------------------------------

 

EXHIBIT A: STATEMENT OF WORK

 

During the Term at the request of Landauer’s CEO, Consultant will provide
Landauer with consultation and advice with respect to the military vertical
market in general and to further the Radwatch market penetration, specifically.
Consultant will also provides services with respect to issues with which he was
involved during his employment at Landauer.

 

During the Term, the Consultant shall achieve the following primary objectives:

 

1)



Facilitate the documentation of the military market process and contacts, and
facilitate the effective handoff of relationships to the designated Landauer
executive in accordance with a timeline established by Landauer and to the
satisfaction of the CEO:

a)



Provide detailed documentation of all active military initiatives at Landauer as
of the effective date of this Agreement.

b)



Provide detailed documentation of the various military contracting and product
acceptance processes, unique to each initiative active at Landauer as of the
effective date of this Agreement.

c)



Provide a documented matrix of relationships, both formal and informal, between
military decision makers, influencers, lobbyist, legislative personnel and
Landauer advisors.

i)



This shall include, at a minimum, contact names, contact information,
organization structure, relationship matrices and a brief narrative of the
nature of the relationship.

ii)



Provide a list of leads generated during the Consultant’s employment with
Landauer and during the Term, with the connection to the various initiatives of
the Company.

d)



Conduct a thorough review of this documentation with the CEO as well as members
of the Company executive team, as requested.

e)



Assist with the effective transition of relationships with military personnel
and advisors such that Landauer personnel are trained and equipped to work with
the military without the assistance of Consultant on Radwatch selling
activities, product requirements definition process, contracts and order
execution.

f)



Assist with the effective transition of the legislative relationships and
processes related to appropriations and authorizations such that Landauer
personnel can manage these processes without the assistance of Consultant.

 

2)



On or after September 1, 2014, secure funding commitments and receive orders
from the United States Army sufficient to permit Landauer to ship an additional
2,000 Radwatch systems no later than September 30, 2015. Such funding and orders
for such Radwatch systems is in addition to any funding and orders received for
Radwatch systems prior to September 1, 2014, certain of which may be shipped at
a later date. For the sake of clarity, the Consultant must secure funding and
receive orders for 2000 Radwatch systems which are not a part of the funding
commitments and orders held by the Company as of September 1, 2014 in a
sufficient timeframe to ship up to 2,000 of those incremental Radwatch systems
no later than September 30, 2015.

 

 





8

 

--------------------------------------------------------------------------------

 

EXHIBIT B: PERFORMANCE BASED
RESTRICTED STOCK AWARD AGREEMENT





9

 

--------------------------------------------------------------------------------

 



LANDAUER, INC.
PERFORMANCE BASED
RESTRICTED STOCK AWARD AGREEMENT
UNDER LANDAUER, INC. INCENTIVE COMPENSATION PLAN

Landauer, Inc., a Delaware corporation (the “Company”), hereby grants to William
Saxelby (the “Holder”) as of September 12, 2014  (the “Grant Date”), pursuant to
the provisions of the Landauer, Inc. Incentive Compensation Plan (the “Plan”), a
restricted stock award (the “Award”) of  11,403 shares of the Company’s Common
Stock, $.10 par value (“Shares”), upon and subject to the restrictions, terms
and conditions set forth below.  Capitalized terms not defined herein shall have
the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Holder shall (a) accept this Agreement by executing it in the space
provided below and returning it to the Company and (b) if requested by the
Company, execute and return one or more irrevocable stock powers to facilitate
the transfer to the Company (or its assignee or nominee) of the Shares subject
to the Award if Shares are forfeited pursuant to Section 4 hereof or if required
under applicable laws or regulations.  As soon as practicable after the Holder
has executed this Agreement and, if requested by the Company, such stock power
or powers, and returned the same to the Company, the Company shall cause to be
issued in the Holder’s name the total number of Shares subject to the
Award.  Notwithstanding anything herein to the contrary, if the Holder either
(i) does not timely execute and return to the Company the Separation and
Consulting Agreement delivered to Holder in connection with his termination of
employment effective September 15, 2014 (the “Consulting Agreement”), or (ii)
revokes any portion of the Consulting Agreement, this Award shall cease to be
effective and all Shares subject hereto shall immediately be forfeited for no
consideration.

2. Rights as a Stockholder.  The Holder shall have the right to vote the Shares
subject to the Award unless and until such Shares are forfeited pursuant to
Section 4 hereof.  Dividends or other distributions with respect to such Shares
(including, without limitation, regular cash dividends, a stock dividend or
stock split) shall be subject to the same restrictions as the Shares with
respect to which such dividend or other distribution was made (and if the Holder
shall have received such dividend or other distribution, the Holder shall
deliver the same to the Company and shall, if requested by the Company, execute
and return one or more irrevocable stock powers related thereto) and shall be
paid (without interest) to the Holder as soon as practicable after the vesting
of the Shares.

3. Custody and Delivery of Certificates Representing Shares.  The Shares subject
to the Award shall be held by the Company or by a custodian in book entry form,
with restrictions on the Shares duly noted, until such Award shall have vested
pursuant to Section 4 hereof, and as soon thereafter as practicable, the vested
Shares shall be delivered to the Holder as the Holder shall
direct.  Alternatively, in the sole discretion of the Company, the Company shall
hold a certificate or certificates representing the Shares subject to the Award
until such Award shall have vested, in whole or in part, pursuant to Section 4
hereof, and the Company shall as soon thereafter as practicable, deliver the
certificate or certificates for the vested Shares to the Holder and destroy the
stock power or powers relating to the vested Shares delivered by the Holder
pursuant to Section 1 hereof.  If such stock power or powers also relate to
unvested



10

 

--------------------------------------------------------------------------------

 

Shares, the Company may require, as a condition precedent to delivery of any
certificate pursuant to this Section 3, the execution and delivery to the
Company of one or more stock powers relating to such unvested Shares.  The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to the delivery of Shares to the Holder.

4. Vesting.

1. The vesting of the Shares subject to the Award shall be determined based upon
the achievement of the performance milestones outlined on Schedule 1 hereto.

2. If the Holder ceases to provide services to the Company prior to November 30,
2014 for any reason, each Tranche I Share (as defined in Schedule 1 hereto)
subject to the Award which has not vested prior thereto, shall be forfeited by
the Holder and shall be transferred, without payment of any consideration to the
Holder, to the Company (or its assignee or nominee) and all rights of the Holder
to or with respect to such Share shall terminate; provided, however, that the
Committee may, in its sole discretion, accelerate the vesting of all or a
portion of the Shares subject to the Award.

(c)If the Holder ceases to provide services to the Company prior to

September 30, 2015 for any reason, other than due to a termination of Holder’s
services by the Company other than for Cause (as hereafter defined), 100 percent
of the Tranche II Shares (as defined in Schedule 1 hereto) shall be forfeited by
the Holder and shall be transferred, without payment of any consideration to the
Holder, to the Company (or its assignee or nominee) and all rights of the Holder
to or with respect to such Shares shall terminate; provided, however, that the
Committee may, in its sole discretion, accelerate the vesting of all or a
portion of the Shares subject to the Award.  If Holder ceases to provide
services to the Company prior to September 30, 2015 due to a termination of
Holder’s services by the Company other than for Cause, the Holder shall vest in
all or a portion of the Tranche II Shares as set forth on Schedule 1
hereto.  For purposes of this Agreement, “Cause” shall have the meaning set
forth in the Consulting Agreement.

 

5. Additional Terms and Conditions of Award.

A. Nontransferability of Award.  Prior to the vesting of the Shares subject to
the Award, such Shares may not be transferred by the Holder other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company.  Except to the extent permitted by the
foregoing, such unvested Shares may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate or encumber or
otherwise dispose of such Shares, the Award and all rights thereunder shall
immediately become null and void.

B. Investment Representation.  The Holder hereby represents and covenants that
(a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities



11

 

--------------------------------------------------------------------------------

 

Act and any applicable state securities law; (b) any subsequent sale of any such
Shares shall be made either pursuant to an effective registration statement
under the Securities Act and any applicable state securities laws, or pursuant
to an exemption from registration under the Securities Act and such state
securities laws; and (c) if requested by the Company, the Holder shall submit a
written statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of acquisition of any
Shares hereunder or (y) is true and correct as of the date of any sale of any
such Shares, as applicable.  As a further condition precedent to the delivery to
the Holder of any Shares subject to the Award, the Holder shall comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance of the Shares and, in connection therewith, shall
execute any documents which the Board or the Committee shall in its sole
discretion deem necessary or advisable.

C. Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of such
Shares, the Shares subject to the Award shall not vest or be delivered, in whole
or in part, unless such listing, registration, qualification, consent, approval
or other action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

D. Award Confers No Rights to Continued Service.  In no event shall the granting
of the Award or its acceptance by the Holder give or be deemed to give the
Holder any right to continued service with the Company.

E. Decisions of Board or Committee.  The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the
Award.  Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

F. Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith.  The Holder hereby
acknowledges receipt of a copy of the Plan.

6. Miscellaneous Provisions.

A. Successors.  This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Holder, acquire any rights hereunder in accordance with
this Agreement or the Plan.

B. Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Landauer, Inc., 2 Science Road,
Glenwood, Illinois 60425, Attention:  President, and if to the Holder, to the
last known mailing address of the Holder contained in the records of the
Company.  All notices, requests or other



12

 

--------------------------------------------------------------------------------

 

communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile with confirmation of receipt, (c) by
mailing in the United States mail or (d) by express courier service.  The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile transmission, or
upon receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication is not received during regular business hours, it shall be deemed
to be received on the next succeeding business day of the Company.

C. Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
conflicts of laws principles.

D. Counterparts.  This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.




 

 

 

LANDAUER, INC.

 

 

By:

/s/ Bob Cronin

 

Bob Cronin

 

Chairman of the Board of Directors

 

 

 

 

Acknowledgment, Acceptance and Agreement:

 

By signing below and returning this Agreement to Landauer, Inc. at the address
stated herein, I hereby acknowledge receipt of the Agreement and the Plan,
accept the Award granted to me and agree to be bound by the terms and conditions
of this Agreement and the Plan.

 

 

 

____/s/ William Saxelby___________

William Saxelby        Holder





13

 

--------------------------------------------------------------------------------

 

Schedule 1: Landauer, Inc. Performance Based Restricted Stock

Criteria

 

The Company and Holder agree that vesting of the Shares shall occur upon the
completion, delivery and acceptance of the “Tranche I Performance Deliverables”
and the “Tranche II Performance Deliverables” described below, to the
satisfaction of the CEO. With respect to future Radwatch system shipments,
acceptance shall occur when the Company receives a fully funded order. The CEO
shall determine in good faith whether the Performance Deliverables have been
satisfied.

 

 

 

 

 

Tranche I Shares

Shares:__2,851

Vesting:  Holder shall vest as to 100 percent of the Tranche I Shares upon
satisfaction of the following Tranche I Performance Deliverables:

Tranche I Performance Deliverables:  On or before November 30, 2014, facilitate
the documentation of the military market process and contacts, and facilitate
the effective handoff of relationships to the designated Company executive in
accordance with a timeline established by the Company and to the satisfaction of
the Company:

a)

Provide detailed documentation of all active military initiatives at the Company
as of the effective date of this Agreement.

b)

Provide detailed documentation of the various military contracting and product
acceptance processes, unique to each initiative active at the Company as of the
effective date of this Agreement.

c)

Provide a documented matrix of relationships, both formal and informal, between
military decision makers, influencers, lobbyist, legislative personnel and
Company advisors.

 

i)

This shall include, at a minimum, contact names, contact information,
organization structure, relationship matrices and a brief narrative of the
nature of the relationship; and

 

ii)

a list of leads generated during the Holder’s employment with the Company and
during the term of any consulting agreement with the Company, with the
connection to the various initiatives of the Company.

d)

Conduct a thorough review of this documentation with the CEO as well as members
of the Company executive team, as requested.

e)

Assist with the effective transition of relationships with military personnel
and advisors such that the Company personnel are trained and equipped to work
with the military without the assistance of Holder on Radwatch selling
activities, product requirements definition process, contracts and order
execution.

f)

Assist with the effective transition of the legislative relationships and
processes related to appropriations and authorizations such that the Company
personnel can manage these processes without the assistance of Holder.

 





14

 

--------------------------------------------------------------------------------

 



 

 

Tranche II Shares

Shares:__ 8,552

Vesting:  Holder shall vest in the Tranche II Shares as follows:

•

If Holder satisfies the Tranche II Performance Deliverables in full on or prior
to September 30, 2015, Holder shall vest as to 100 percent of the Tranche II
Shares on such date that the Tranche II Performance Deliverables are deemed
satisfied in full by the CEO.

•

Tranche II Performance Deliverables are deemed satisfied in full by the CEO.

If Holder has not satisfied the Tranche II Performance Deliverables prior to
September 30, 2015 but has continued to provide services to the Company through
such date or if his services are terminated prior to such date by the Company
without Cause, then on September 30, 2015, Holder shall vest in the number of
Tranche II Shares determined by multiplying the number of Tranche II Shares
subject to this Award by a fraction, the numerator of which is the number of
Radwatch systems, up to a maximum of 2000, for which secured funding commitments
and received orders have been obtained as of September 30, 2015 in accordance
with the terms of the Tranche II Performance Deliverables, and the denominator
of which is 2000. For the sake of clarity, in no event shall the numerator
exceed 2000.  

•

To the extent any Tranche II Shares are not vested as of September 30, 2015 or
the date on which Holder ceases to provide services to the Company for any
reason other than a termination of Holder’s services other than for Cause, any
Tranche II Shares not then vested shall immediately be forfeited.

 

TRANCHE II PERFORMANCE DELIVERABLES: On or after September 1, 2014, and on or
prior to September 30, 2015 secure funding commitments and receive orders from a
United States military source for an additional 2,000 Radwatch systems. Such
funding and orders for such Radwatch systems is in addition to any funding and
orders received for Radwatch systems prior to September 1, 2014, certain of
which may be shipped at a later date. For the sake of clarity, funding
commitments and orders obtained by the Company prior to September 1, 2014 are
not counted in determining whether the Tranche II Performance Deliverables are
satisfied.

 

 

 



15

 

--------------------------------------------------------------------------------